DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 5, 7, 9, 10, 12, 15, 16, 18 and 19 are objected to because of the following informalities: at line 4 of claim 1, “the neutrons form a neutron beam, the neutron beam” should apparently read –wherein the neutrons form a neutron beam, and the neutron beam--; at line 7 of claim 1, “comprises,” should apparently read –comprises:--; at line 5 of claim 4, “the third vacuum tube portion” should apparently read –wherein the third vacuum tube portion--; at line 2 of claim 7, “when the filler” should apparently read –wherein when the filler--; at line 3 of claim 9, “the neutrons form a neutron beam” should apparently read –wherein the neutrons form a neutron beam --; at line 4 of claim 9, “wherein” should apparently read –and wherein--; at line 6 of claim 9, “comprises,” should apparently read –comprises:--; at line 14 of claim 9, “the radiation shield” should apparently read –wherein the radiation shield--; at line 15 of claim 9, “and” should apparently be deleted; at line 16 of claim 9, “the vacuum tube,” should apparently read –the vacuum tube, and wherein--; at line 5 of claim 10, “the third vacuum tube portion” should apparently read –wherein the third vacuum tube portion--; at line 5 of claim 12, “when the third” should apparently read –and when the third--; at line 8 of claim 12, “the neutron generator moves along” should apparently read –and the neutron generator moves along--; at line 4 of claim 15, “when the neutron generator” should apparently read –and when the neutron generator--; at line 5 of claim 15, “the bottom wall” should apparently read –and the bottom wall--; at line 3 of claim 16, “the neutrons form a neutron beam, the neutron beam” should apparently read –wherein the neutrons form a neutron beam, the neutron beam--; at line 4 of claim 16, “the neutron beam defines a main axis, the neutron generator” should apparently read –and the neutron generator--; at line 8 of claim 16, “when the neutron generator” should apparently read –wherein when the neutron generator--; at line 11 of claim 16, “comprises,” should apparently read –comprises:--; at lines 21-22 of claim 16, “the neutron generator” should apparently read –and the neutron generator--; at line 4 of claim 18, “the accelerator,” should apparently read –the accelerator, wherein--; at line 5 of claim 18, “when the first vacuum” should apparently read –and when the first vacuum--; at line 6 of claim 19, “the other end” should apparently read –and the other end--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 12 recites the limitation "the intensity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 12 recites the limitation "the epithermal neutrons".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 at line 1 recites the limitation "the adjustment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 at line 2 recites the limitation "the overall length".  There is insufficient antecedent basis for this limitation in the claim.
At line 9 of claim 4, it is unclear what is being defined/claimed by the recitation “and fall off the beam shaping assembly”.  
At lines 5-6 of claim 6, it is unclear what is being defined/claimed by the recitation “…the cooling device and the filler fall off the accommodating portion together with the neutron generator”.  
Claim 9 at line 11 recites the limitation "the intensity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 11 recites the limitation "the epithermal neutrons".  There is insufficient antecedent basis for this limitation in the claim.
In claim 10, lines 1-5 seem to be grammatically correct, however lines 6-10 do not appear so such that it is unclear what is being claimed.  
Also, at line 10 of claim 10, it is unclear what is being defined/claimed by the recitation “and fall off the beam shaping assembly” or which elements are “fall[ing] off the beam shaping assembly”.  
At line 5 of claim 11, it is unclear which element is “accommodated in the shielding device”.  If it is the “the third vacuum tube portion” which is “accommodated in the shielding device”, then a suggested amendment is changing “accommodated in the shielding device” to --is accommodated in the shielding device--.
Claim 12 is indefinite as line 5 recites “when the third vacuum tube portion is removed” however there is no prior recitation of the third vacuum tube portion being removed.  
Claim 13 at lines 3-5 appears to be missing some grammar and/or punctuation which would make the recitations of the claim clear.  In lines 3-5 of claim 13, a suggested amendment may be: -- wherein the first side wall and the second side wall are opposite to each other, and wherein the bottom wall, the first side wall and the second side wall form a U- shaped structure having the first opening, the second opening, and the third opening --.
Claim 14 at lines 3-6 appears to be missing some grammar and/or punctuation which would make the recitations of the claim clear.  In lines 3-6 of claim 14, a suggested amendment may be: -- a fourth side wall connecting the bottom wall and the top wall, wherein the third side wall and the fourth side wall are opposite to each other, wherein the bottom wall, the top wall, and the four side walls form a shielding space, wherein the top wall is rotatable around the second side wall or the fourth side wall in a direction away from the shielding space, and wherein the first side wall --.
Claim 15 at lines 1-4 appears to be missing some grammar and/or punctuation which would make the recitations of the claim clear; particularly with respect to “the shielding device is U-shaped structure”.   
Claim 16 at line 9 recites the limitation "the accommodating portion".  There is insufficient antecedent basis for this limitation in the claim.
At line 12 of claim 16, it is unclear if “an accommodating portion” is the same as or different than “the accommodating portion” recited at line 9. 
 Claim 16 at line 16 recites the limitation "the intensity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 16 recites the limitation "the epithermal neutrons".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 19, it is unclear which “the rotating portion” is being referenced as line 4 recites “two rotating portions”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (JP 2007-242422; English translation attached).  Regarding claim 9, Baba et al. (hereinafter Baba) discloses a neutron capture therapy system, comprising: a neutron generator 102 configured to react with charged particles to generate neutrons ([0071] and “Object”/”Summary”), wherein the neutrons form a neutron beam, the neutron beam defines a main axis ([0040] and Fig. 3-1), wherein the neutron generator 102 moves between a first position and a second position (due to rotation; [0071]-[0075] and Figs. 12-1 and 13-1 – 13-3); and a beam shaping assembly (area inside shield 9 as shown in Fig. 2-1) which comprises: an accommodating portion for providing a vacuum tube 8 (Figs. 2-1 and 11 and [0027]); a moderator 3 adjacent to the neutron generator 102 to moderate the neutrons generated by the neutron generator to an epithermal neutron energy region ([0073]-[0075]); a reflector 5 surrounding the moderator 3 to guide deflected neutrons back to the moderator 3 to increase the intensity of the epithermal neutrons ([0026], [0057], [0073] and Figs. 2-1, 9 and 11); a thermal neutron absorber 6 adjacent to the moderator 3 (Fig. 2-1 and 2-2 and [0026]); a radiation shield 4 and a beam exit (around “n”) disposed in the beam shaping assembly (Fig. 2-1), wherein the radiation shield 4 is configured to shield leaked neutrons and photons to reduce dosage to normal tissue in a non-irradiation area (Fig. 2-1 and [0026]); wherein the neutron generator 102 is disposed at an end of the vacuum tube 8 (Fig. 12-1), and wherein a shielding device 9 is adjacent to the beam shaping assembly and shields the neutron generator as the neutron generator moves from the first position to the second position ([0025], [0072]-[0074] and Figs. 12-14).

Allowable Subject Matter
Claims 1-8 and 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791